DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is in response to the amendment filed January 4, 2021. As directed by the amendment, claims 1, 4-6 have been amended and claim 3 has been cancelled. Claims 10-20 were previously withdrawn. As such, claims 1-2, 4-9 remain under consideration in the instant application.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-7, 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fritzinger et al. (US 2013/0172944), hereinafter “Fritzinger”.
Regarding claim 1, Fritzinger discloses a clavicle plate (30) for reinforcing a clavicle of a patient, the plate comprising: a main body having opposed first (see Figure A below) and second (see Figure A below) portions extending from opposed ends of a third portion (see Figure A below); a positioning feature (head of second portion) that is capable of assisting with placement of said main body with respect to a clavicle of a patient (the head follows the contour of the clavicle and thus is capable of assisting in placement); and first and second fastening means (bone screws 56, ¶36) for securing respective first and second portions of said main body to respective first and second portions of the clavicle (via aperture at 48, Figure A below and apertures 50);


    PNG
    media_image1.png
    233
    404
    media_image1.png
    Greyscale

Figure A: Clavicle plate of Fritzinger.
Regarding claim 4, Fritzinger discloses the plate of claim 1, wherein the first ligament is a Conoid Ligament and the second ligament is a Trapezoid Ligament and wherein said first and second apertures are defined by said third portion of said main body. 4816-8094-5515.1 14 ATTORNEY DOCKET NO. 95908-14.2  
Regarding claim 5, Fritzinger discloses the plate of claim 1, wherein each of said first and second apertures is capable to interface with a (properly configured) drill guide for assisting with drilling respective first and second bone tunnels through the clavicle.  
Regarding claim 6, Fritzinger discloses the plate of claim 1, further comprising a first button (32) that is configured to interface with said first aperture, said first button being moveable between a 
Regarding claim 7, Fritzinger discloses the plate of claim 6, wherein said corresponding interface features include tapered walls such that said first aperture defines opposed top and bottom openings, said top opening being larger than said bottom opening (FIGS. 13-14).  
Regarding claim 9, Fritzinger discloses the plate of claim 8, wherein said first button is moved to the seated configuration by moving said first button in a first direction towards the clavicle and wherein said corresponding interface features include tapered walls such that movement of said first button in the first direction is limited to movement of said first button to the seated configuration (FIGS. 2-3).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fritzinger.

Regarding claim 8, Fritzinger discloses the plate of claim 6, except wherein said corresponding interface features include a non-circular shape such that said first button is prevented from rotating relative to the plate while the first button is in the seated configuration. However, Fritzinger states that “retaining ribs 98 can achieve a snap fit or otherwise attain a fixed relationship relative to the bone plate 30” as an alternative means for preventing the first button from rotating relative to the bone plate. It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention, to substitute a non-circular shape for protruding ribs, since the two are known alternatives for coupling two components in a way that prevents relative rotation.	
Response to Arguments
In response to Applicant's argument that Fritzinger fails to disclose said second aperture and/or first and second fixation features as claimed, Examiner respectfully disagrees. As set forth in the 35 U.S.C. 102(a)(1) rejection above, the invention of Fritzinger discloses each of these elements. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLIVIA C CHANG whose telephone number is (571) 270-5017. The examiner can normally be reached Monday-Friday, 7:30AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, KEVIN TRUONG, at (571) 272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OLIVIA C CHANG/Primary Examiner, Art Unit 3775